          Case 3:20-cv-00772-NLS Document 8 Filed 05/12/20 PageID.26 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KATHLEEN BLACK,                                       Case No.: 20cv772-NLS
12                                        Plaintiff,
                                                           ORDER ISSUING SUMMONS
13   v.
14   ANDREW SAUL, Commissioner of the
     Social Security Administration,
15
                                        Defendant.
16
17
18
19        On April 23, 2020, Plaintiff filed her original complaint in this case, along with a
20   motion for leave to proceed in forma pauperis (“IFP”). ECF Nos. 1, 2. The Court found
21   that Plaintiff met the financial requirements to proceed IFP, but screened out the
22   complaint pursuant to 28 U.S.C. § 1915(a). ECF No. 5. The Court granted Plaintiff 60
23   days from the order to file an amended complaint, curing the deficiencies in the original
24   complaint. Id.
25        On May 8, 2020, Plaintiff filed an amended complaint. ECF No. 7. The Court has
26   reviewed the amended complaint and finds that it sufficiently states the reasons why
27   Plaintiff disagreed with the ALJ’s decision. Accordingly, the Court will issue summons
28   on this amended complaint and ORDERS as follows:

                                                       1
                                                                                         20cv772-NLS
       Case 3:20-cv-00772-NLS Document 8 Filed 05/12/20 PageID.27 Page 2 of 2


 1     1. The Clerk shall issue a summons as to Plaintiff’s Amended Complaint (ECF No. 7)
 2        upon Defendant and shall forward it to Plaintiff along with a blank U.S. Marshal
 3        Form 285. In addition, the Clerk shall provide Plaintiff with a certified copy of
 4        this Order and a certified copy of her Complaint and the summons. Upon receipt
 5        of this “IFP Package,” Plaintiff is directed to complete the Form 285 as completely
 6        and accurately as possible, and to return it to the U.S. Marshal according to the
 7        instructions provided by the Clerk in the letter accompanying her IFP package.
 8        Upon receipt, the U.S. Marshal shall serve a copy of the complaint and summons
 9        upon Defendant as directed by Plaintiff on the form. All costs of service shall be
10        advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
11     2. Defendant shall reply to the complaint within the time provided by the applicable
12        provisions of Federal Rule of Civil Procedure 12(a) and consistent with Civil Local
13        Rule 7.1(e)(6).
14     3. Plaintiff shall serve upon Defendant or, if appearance has been entered by counsel,
15        upon Defendant’s counsel, a copy of every further pleading or other document
16        submitted for consideration of the Court. Plaintiff shall include with the original
17        paper to be filed with the Clerk of the Court a certificate stating the manner in
18        which a true and correct copy of any document was served on the Defendant or
19        counsel of Defendant and the date of service.
20     IT IS SO ORDERED.
21   Dated: May 12, 2020
22
23
24
25
26
27
28

                                                 2
                                                                                      20cv772-NLS
